ACCEPTED
                                                                                                                                         01-15-01004-CV
                                                                                                                              FIRST COURT OF APPEALS
Appellate Docket Number:                                                                                                              HOUSTON, TEXAS
                                                                                                                                    12/1/2015 4:33:29 PM
                                                                                                                                   CHRISTOPHER PRINE
Appellate Case Style:                                                                                                                             CLERK

                        Vs.


Companion Case No.:
                                                                                                                  FILED IN
                                                                                                           1st COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                           12/1/2015 4:33:29 PM
Amended/corrected statement:                       DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                   Clerk
                                              Appellate Court:
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



!   Person        Organization (choose one)                               !       Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:
Last Name:                                                                Suffix:
Suffix:                                                                   Law Firm Name:

Pro Se:                                                                   Address 1:
                                                                          Address 2:
                                                                          City:
                                                                          State:                                  Zip+4:
                                                                          Telephone:                                   ext.
                                                                          Fax:
                                                                          Email:
                                                                          SBN:



    Person    !   Organization (choose one)                               !       Lead Attorney
Organization Name:                                                        First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:
Last Name:                                                                Suffix:
Suffix:                                                                   Law Firm Name:
Pro Se:                                                                   Address 1:
                                                                          Address 2:
                                                                          City:
                                                                          State:                                  Zip+4:
                                                                          Telephone:                                   ext.
                                                                          Fax:
                                                                          Email:
                                                                          SBN:
                                                                 Page 1of 8
Appellate Docket Number:

Appellate Case Style:
                        Vs.


Companion Case No.:




Amended/corrected statement:                       DOCKETING STATEMENT (Civil)
                                              Appellate Court:
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



!   Person        Organization (choose one)                               !       Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:
Last Name:                                                                Suffix:
Suffix:                                                                   Law Firm Name:

Pro Se:                                                                   Address 1:
                                                                          Address 2:
                                                                          City:
                                                                          State:                                  Zip+4:
                                                                          Telephone:                                   ext.
                                                                          Fax:
                                                                          Email:
                                                                          SBN:



    Person    !   Organization (choose one)                               !       Lead Attorney
Organization Name:                                                        First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:
Last Name:                                                                Suffix:
Suffix:                                                                   Law Firm Name:
Pro Se:                                                                   Address 1:
                                                                          Address 2:
                                                                          City:
                                                                          State:                                  Zip+4:
                                                                          Telephone:                                   ext.
                                                                          Fax:
                                                                          Email:
                                                                          SBN:
                                                                 Page 1of 8
Appellate Docket Number:

Appellate Case Style:
                        Vs.


Companion Case No.:




Amended/corrected statement:                     DOCKETING STATEMENT (Civil)
                                            Appellate Court:
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



    Person      Organization (choose one)                                       Lead Attorney
                                                                        First Name:
First Name:                                                             Middle Name:
Middle Name:                                                            Last Name:
Last Name:                                                              Suffix:
Suffix:                                                                 Law Firm Name:

Pro Se:                                                                 Address 1:
                                                                        Address 2:
                                                                        City:
                                                                        State:                                  Zip+4:
                                                                        Telephone:                                   ext.
                                                                        Fax:
                                                                        Email:
                                                                        SBN:



!   Person      Organization (choose one)                               !       Lead Attorney
                                                                        First Name:
First Name:                                                             Middle Name:
Middle Name:                                                            Last Name:
Last Name:                                                              Suffix:
Suffix:                                                                 Law Firm Name:
Pro Se:                                                                 Address 1:
                                                                        Address 2:
                                                                        City:
                                                                        State:                                  Zip+4:
                                                                        Telephone:                                   ext.
                                                                        Fax:
                                                                        Email:
                                                                        SBN:
                                                               Page 1of 8
Nature of Case (Subject matter or type of case):

Date order or judgment signed:                                            Type of judgment:
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes ! No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes ! No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                Yes     No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                          Yes       No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes   !   No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?              Yes     !   No
Judgment or order disposes of all parties and issues:     !   Yes         No
Appeal from final judgment:                               !   Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          Yes   !   No



Motion for New Trial:                   Yes     !   No              If yes, date filed:
Motion to Modify Judgment:              Yes     !   No              If yes, date filed:
Request for Findings of Fact            Yes     !   No              If yes, date filed:
and Conclusions of Law:
                                       Yes      !   No              If yes, date filed:
Motion to Reinstate:
                                         Yes    !   No              If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes         No
If other, please specify:



Affidavit filed in trial court:         Yes         No             If yes, date filed:

Contest filed in trial court:          Yes          No             If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 2of 8
Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                 Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                             Bankruptcy Case Number:




Court:                                                                  Clerk's Record:
County:                                                                 Trial Court Clerk:      !   District       County
Trial Court Docket Number (Cause No.):                                  Was clerk's record requested?          !   Yes         No
                                                                        If yes, date requested:
Trial Judge (who tried or disposed of case):                            If no, date it will be requested:
First Name:                                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                         !   Yes    No       Indigent
Last Name:
                                                                        (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:
Address 2 :
City:
State:                                Zip + 4:
Telephone:                              ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?           !   Yes   No
Was reporter's record requested?        !   Yes   No

Was there a reporter's record electronically recorded?   !   Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          !   Yes    No       Indigent




                                                                   Page 3of 8
!   Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:                                  Zip + 4:
Telephone:                               ext.
Fax:
Email:



Supersedeas bond filed:       Yes   !    No        If yes, date filed:

Will file:     Yes   !   No




Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   Yes   !   No
If yes, briefly state the basis for your request:




                                                                         Page 4of 8
Should this appeal be referred to mediation?
                                                          Yes     !   No

If no, please specify:
Has the case been through an ADR procedure?           !   Yes         No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?        !   Pre-Trial            Post-Trial             Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?             Yes     !   No
Does judgment have language that one or more parties "take nothing"?                    !   Yes       No
Does judgment have a Mother Hubbard clause?           !   Yes         No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most                                             3    !        5
Please make my answer to the preceding questions known to other parties in this case.                           Yes   !   No
Can the parties agree on an appellate mediator?           Yes     !   No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                          Telephone                               Fax                  Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




                                                                      Page 5of 8
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6of 8
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter
                                                                                          Yesto!answer
                                                                                                  No questions the committee may have
regarding the appeal?
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
                            Yescase
the purposes of considering the      Noinclusion in the Pro Bono Program.
                                  ! for


If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?               Yes ! No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.
                                                                                                 Yes ! No
Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or pro se party)                                                 Date:



Printed Name:                                                                          State Bar No.:



Electronic Signature:
    (Optional)




                                                             Page 7of 8
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on                        .



Signature of counsel (or pro se party)                                   Electronic Signature:
                                                                                (Optional)

                                                                         State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
  (1) the date and manner of service;!
  (2) the name and address of each person served, and!
  (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:
Manner Served:

First Name:
Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State                                Zip+4:

Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                                               Page 8of 8
Date Served:
Manner Served:

First Name:
Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State                              Zip+4:

Telephone:                         ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                            Page 8of 8